                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA
THE SHERWIN-WILLIAMS COMPANY :                               CIVIL ACTION
         Plaintiff           :
                             :                               NO. 18-4517
         v.                  :
                             :
COUNTY OF DELAWARE,          :
PENNSYLVANIA, et al.         :
         Defendants          :

NITZA I. QUIÑONES ALEJANDRO, J.                                                  OCTOBER 4, 2019

                               MEMORANDUM OPINION
INTRODUCTION

       Plaintiff The Sherwin-Williams Company (“Plaintiff”) brought this action against the

County of Delaware (the “County”) and five members of the Delaware County Council, identified

as John P. McBlain, Colleen P. Morrone, Michael Culp, Kevin M. Madden, and Brian Zidek

(together, the “Defendant Public Officials”) (collectively with the County, “Defendants”),

pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201(a). Plaintiff seeks declarations that

“threatened,” future lawsuits by the County would violate Plaintiff’s various constitutional rights.

Defendants have moved to dismiss this declaratory judgment action pursuant to Federal Rule of

Civil Procedure (“Rule”) 12(b)(1), on the basis that no actual case or controversy exists and,

therefore, this Court does not have subject-matter jurisdiction. The issues raised in Defendants’

motion have been fully briefed and are ripe for consideration. For the reasons stated herein,

Defendants’ motion to dismiss is granted.

BACKGROUND

       Though Plaintiff’s complaint in this matter contains nearly 100 paragraphs of allegations,

for purposes of Defendants’ underlying motion to dismiss for lack of subject-matter jurisdiction,
the facts can be summarized as follows: Plaintiff alleges that information contained in public

filings, statements, and media reports has revealed that the County, acting through the Defendant

Public Officials, has either retained, or is in the process of retaining counsel in order to potentially

sue Plaintiff in various courts throughout Pennsylvania to pay for the inspection and abatement of

lead paint in or on private housing and publicly owned buildings and properties. In support of its

claims, Plaintiff contends that these “threatened lawsuits” and/or “anticipated claims of liability”

will violate Plaintiff’s constitutional rights. Based on these purported threats of litigation, Plaintiff

seeks declarations that the County’s threatened claims violate Plaintiff’s First Amendment and

Due Process rights.

        Notably, the County’s purported threat to bring a lawsuit against Plaintiff has not

materialized. Notwithstanding the absence of any pending litigation, Plaintiff commenced this

declaratory judgment action seeking to effectively preclude the County from bringing the

threatened lawsuit.


LEGAL STANDARD

        Rule 12(b)(1) permits a defendant to challenge a civil action for lack of subject matter

jurisdiction. Fed. R. Civ. P. 12(b)(1). The burden of establishing subject matter jurisdiction rests

with the party asserting its existence. DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n.3

(2006). When challenging a court’s subject matter jurisdiction, a party may do so by way of either

a facial or a factual attack. See Common Cause of Pa. v. Pennsylvania, 558 F.3d 249, 257 (3d Cir.

2009). A facial attack “concerns ‘an alleged pleading deficiency’ whereas a factual attack

concerns ‘the actual failure of [a plaintiff's] claims to comport [factually] with the jurisdictional

prerequisites.’” CNA v. United States, 535 F.3d 132, 139 (3d Cir. 2008) (citations omitted). “In

reviewing a facial attack, the court must only consider the allegations of the complaint and


                                                   2
documents referenced therein and attached thereto, in the light most favorable to the plaintiff.”

Gould Elecs. Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000). Here, Defendants have only

made a facial attack.


DISCUSSION

         In their underlying motion to dismiss, Defendants contend, inter alia, that there is no “case

 or controversy” under Article III of the Constitution and, thus, this Court lacks subject matter

 jurisdiction.   Specifically, Defendants argue that Plaintiff has failed to state the requisite

 particularized, concrete injury in fact that is required to show an actual case or controversy

 sufficient to satisfy its burden to invoke federal jurisdiction. This Court agrees.

        The Declaratory Judgment Act (“DJA”), 28 U.S.C. § 2201(a), the statute under which

Plaintiff brings its current claims, “is an enabling act, which confers discretion on the courts rather

than an absolute right on a litigant.” Wilton v. Seven Falls Co., 515 U.S. 277, 287 (1995)

(quoting Public Serv. Comm’n of Utah v. Wycoff Co., 344 U.S. 237, 241 (1952)).                    “The

Declaratory Judgment Act has been understood to confer on federal courts unique and substantial

discretion in deciding whether to declare the rights of litigants.” Wilton, 515 U.S. at 286. “In the

declaratory judgment context, the normal principle that federal courts should adjudicate claims

within their jurisdiction yields to considerations of practicality and wise judicial

administration.” Id. at 289.

        The DJA permits a district court, “[i]n a case of actual controversy within its jurisdiction,”

to “declare the rights and other legal relations of any interested party seeking such declaration.”

28 U.S.C. § 2201(a). Before granting or denying such relief, a court must determine whether an

“actual controversy” exists within the meaning of the DJA. See id.; Spivey Co. v. Travelers Ins.

Cos., 407 F. Supp. 916, 917 (E.D. Pa. 1976). Though there is no precise definition as to what


                                                  3
constitutes an “actual controversy” for purposes of both the DJA and Article III of the Constitution,

the facts alleged in a complaint must present a substantial controversy between adverse parties of

sufficient immediacy and reality as to warrant a declaratory judgment. Maryland Cas. Co. v.

Pacific Coal & Oil Co., 312 U.S. 270, 273 (1941).

       Federal courts are limited by Article III of the U.S. Constitution to consider only actual

“cases or controversies.” See Whitmore v. Arkansas, 495 U.S. 149, 154–55 (1990). The “core” of

the “case-or-controversy requirement” is the “triad of injury in fact, causation, and

redressability.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 103 (1998). This core “serves

to   identify those disputes which are appropriately resolved through the                    judicial

process.” Whitmore, 495 U.S. at 155. To meet the injury-in-fact requirement, a plaintiff must

establish “an invasion of a legally protected interest which is (a) concrete and particularized, and

(b) actual or imminent, not conjectural or hypothetical.” Lujan v. Defenders of Wildlife, 504 U.S.

555, 560 (1992) (internal citations omitted). To meet the causation requirement, a plaintiff must

establish “a causal connection between the injury and the conduct complained of.” Id. Finally, to

meet the redressability requirement, a plaintiff must establish that it is “‘likely,’ as opposed to

merely ‘speculative,’ that the injury will be ‘redressed by a favorable decision.’” Id. at 561

(internal citation omitted). If a litigant does not meet these requirements, the case must be

dismissed for lack of subject matter jurisdiction. See Steel Co., 523 U.S. at 88–89. This is true

even when a plaintiff seeks a declaratory judgment. See, e.g., St. Thomas–St. John Hotel &

Tourism Ass’n, Inc. v. Gov’t of the U.S. Virgin Islands, 218 F.3d 232, 240 (3d Cir. 2000) (“A

declaratory judgment . . . can issue only when the constitutional standing requirements of a

‘case’ or ‘controversy’ are met.”). Importantly, “[t]he party invoking federal jurisdiction bears the

burden of establishing these elements.” Lujan, 504 U.S. at 561.



                                                 4
       Interrelated with the issue of what constitutes a “case and actual controversy” is the

ripeness doctrine. Wyatt, Virgin Islands, Inc. v. Gov’t of the Virgin Islands, 385 F.3d 801, 806 (3d

Cir. 2004). The Court of Appeals for the Third Circuit (“Third Circuit”) described the ripeness

doctrine as follows:

               In determining whether a dispute has matured to a point to require
               judicial adjudication, courts must consider the fitness of the issues
               for judicial decision and the hardship to the parties of withholding
               court consideration. A dispute is not ripe for judicial determination
               if it rests upon contingent future events that may not occur as
               anticipated, or indeed may not occur at all. Claims based merely
               upon assumed potential invasions of rights are not enough to warrant
               judicial intervention.

Id. at 806 (internal quotations and citations omitted).

         Here, Defendants argue, and this Court agrees, that Plaintiff has not articulated a

 particularized, concrete injury in fact for purposes of demonstrating an actual case or

 controversy. Indeed, each of Plaintiff’s claims for declaratory relief is dependent on some

 future, contingent act by Defendants, i.e., the potential filing of a “threatened” lawsuit by the

 County. Specifically, each count of the complaint seeks a declaration that the County’s

 “threatened” potential prosecution of its claims will violate Plaintiff’s various constitutional

 rights. As such, the purported dispute between Plaintiff and Defendants “is contingent upon

 events that may not occur at all or may occur differently than anticipated.” Wyatt, 385 F.3d at

 808 (citation omitted). For this reason, there is no actual case or controversy. Thus, this matter,

 as pled, is not ripe for review.

       Defendants also seek dismissal of Plaintiff’s complaint on the basis that this Court does

not have jurisdiction over declaratory actions that seek to adjudicate claims that arise as defenses

to potential state court lawsuits. According to Defendants, the federal claims raised by Plaintiff

are merely defenses to the County’s potential future claims that can be raised in state court, if and


                                                 5
when any such claims are made. In support of this argument, Defendants rely on the Supreme

Court’s decision in Pub. Serv. Comm’n v. Wycoff, 344 U.S. 237 (1952), in which the Court held:

               Where the complaint in an action for declaratory judgment seeks in
               essence to assert a defense to an impending or threatened state court
               action, it is the character of the threatened action, and not of the
               defense, which will determine whether there is federal-question
               jurisdiction in the District Court. If the cause of action, which the
               declaratory defendant threatens to assert, does not involve a claim
               under federal law, it is doubtful if a federal court may entertain an
               action for a declaratory judgment establishing a defense to that
               claim. This is dubious even though the declaratory complaint sets
               forth a claim of federal right, if that right is in reality in the nature
               of a defense to a threatened cause of action. Federal courts will not
               seize litigations from state courts merely because one, normally a
               defendant, goes to federal court to begin his federal-law defense
               before the state court begins the case under state law . . . .

Id. at 248 (citations omitted); see also Allegheny Airlines, Inc. v. Pa. Pub. Util. Comm’n, 465 F.2d

237, 241 (3d Cir. 1972).

        This Court agrees with Defendants’ argument. The entirety of Plaintiff’s complaint reads

 like a request for an advisory opinion regarding potential affirmative defenses to a state law case

 that has not yet been, and may never be, filed. Plaintiff has not identified any recognized principle

 of law that permits it to anticipatorily immunize itself against potential state court litigation by

 bringing a case under the DJA. See, e.g., MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 143

 (2007) (“[T]he Declaratory Judgment Act does not allow federal courts to give advisory rulings

 on the potential success of an affirmative defense before a cause of action has even accrued.”)

 (citing Calderon v. Ashmus, 523 U.S. 740, 747 (1998) (dismissing a case that “attempt[ed] to gain

 a litigation advantage by obtaining an advance ruling on an affirmative defense.”)). Again, the

 viability of Plaintiff’s claims is dependent on events that have not yet occurred. Moreover, this

 Court opines that Plaintiff’s claims are nothing more than anticipated defenses to anticipated,




                                                  6
 but not yet filed, state law claims. Under these circumstances, this Court lacks subject matter

 jurisdiction.

CONCLUSION

       For the reasons stated herein, Plaintiff’s complaint fails to state facts sufficient to show an

actual case and controversy. As such, Defendants’ motion to dismiss is granted, and this matter is

dismissed for lack of subject matter jurisdiction. An Order consistent with this Memorandum

Opinion follows.



NITZA I. QUIÑONES ALEJANDRO, J




                                                 7
